DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2020 has been entered.

Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.
Claims 18, 21, 24, 26-29, 31-43 are currently pending and rejected.

Claim Objections
Claim 24 is objected to because of the following informalities:  claim 24 recites the limitation, “good-receiving surface” on line 14.  This limitation should be corrected to “goods-receiving surface.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 21, 24, 26, 31-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites the limitation, “wherein the goods receiving surface is planar and free of folds and obstructions.”  This limitation was newly introduced with the amendment filed November 25, 2019.  Applicant’s specification and figures show a goods receiving surface that is planar in its entirety.  However, it is not seen that the specification supports the negative limitation of being “free of folds and obstructions” as, any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 21, 24, 26-29, 31-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation “one or more markings are provided at discrete, spaced apart locations.”
This limitation encompasses providing one marking and thus it is not clear as to how one marking can be provided at “discrete spaced apart locations.”
Claim 27 recites the limitation, “one or more detents of adhesive provided at discrete spaced-apart intervals from each other…”  Similar to above, this limitation is unclear as to how one detent of adhesive can be provided at discrete spaced-apart intervals.
Claim 29 recites, “one or more edible bakery goods.”  This limitation is indefinite as it is not clear if this is different from the “one or more goods” as recited in claim 27 (from which claim 29 depends) or is referring to an entirely different edible good.
Claim 33 recites the limitation, “wherein when the sheet is in the folded condition.”  This limitation is unclear and confusing, as claim 24, from which claim 33 depends appears to recite that the sheet is in the folded condition, while claim 33 appears to indicate that the sheet of claim 24 is not in a folded condition.  Correction is required.
Claim 33 also recites, “the interior cavity of the box” which lacks proper antecedent basis to the claim from which it depends, as there is no recitation of a box in claim 24. 
Claim 33 further recites, “the rest of the sheet is free of the one or more edible goods.”  This limitation is indefinite as claim 24, from which claim 33 depends, does not positively recite the presence of edible goods, thus making claim 33 unclear as to how “the rest” of the sheet can be free of edible goods when edible goods have not been positively recited in either claim 24 or 33.
Claim 33 recites, “the one or more edible goods” which lacks proper antecedent basis to the claim from which it depends.
Claim 34 recites, “when the sheet is moved to the folded condition.”  Similar to claim 33,  this limitation is unclear and confusing, as claim 24, from which claim 34 depends appears to recite that the sheet is in the folded condition, while claim 34 appears to indicate that the sheet of claim 24 is not in a folded condition, but rather 
Claim 37 recites the limitation, “the first fold” on line 11.  This limitation lacks proper antecedent basis.
Claim 40 recites the limitation, “so as to cover the one or more edible goods.” This limitation is indefinite as claim 27 and 29 from which claim 40 depend do not positively recite the presence of one or more edible bakery goods.  Thus it is not clear a so how the first and/or second region of the sheet can cover edible goods, when claim 27 when claim 27 does not positively recite the presence of goods.
 Claim 40 recites, “one or both of the first region and the second region of the sheet are folded so as to cover the one or more edible goods.”  This limitation is indefinite as claim 27, from which claim 40 ultimately depends,” recites “folding a rest of the sheet about the first fold line and beneath the goods-receiving surface.”  Thus, claim 40 appears to conflict with claim 27 because claim 27 recites the rest of the sheet folded beneath the goods receiving surface, while claim 40 allows for the sheet to have “a rest” being above the goods receiving surface.
Claims 18, 21, 26, 28, 31, 32, 35-36, 39-40 are rejected based on their dependence to a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 41 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Patterson (US 20140103049).
Regarding claim 41, Patterson discloses a system for packaging, shipping and baking uncooked bakery products (see figure 12-14) comprising a sheet of baking substrate (paragraph 11) movable between a first flat condition (see figure 2) and a second folded condition (see figure 7) and capable of being returnable to the flat condition.  The sheet is adapted to retain unbaked bakery products in the second folded condition (“cookie dough”).
Patterson also discloses a shipping box (see figure 14, item 144) sized to receive the sheet in the folded condition and adapted to ship the sheet of baking substrate to a remote bakery (see figure 12, item 206; paragraph 58).
Patterson also teaches a baking tray being sized to receive the sheet having one or more bakery products thereon when the sheet is in the flat condition (see figure 14, item 150, 130).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 18, 21, 24 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinker (DE 102009024734) in view of Schneider (US 2813033) and Perkins (GB 2220346).
It is noted that claim 24 is the independent claim.
Regarding claim 24, Brinker teaches a sheet of a baking substrate (see at least, paragraph 14 - “baking tray”) that is movable between an unfolded condition and a folded condition (see figure 3 and 4; paragraph 1; paragraph 4-6, 9) (i.e. capable of being folded and unfolded).
The sheet clearly has an upper and lower surface, as well as a first edge, second edge (see the ends perpendicular to fold lines 6), first side and second side (see figures 3-4, near item 5) and where in the unfolded condition the sheet has a first length from the first to the second edge and a first width from the first side to the second side.  Brinker’s edges can be construed as the ends that reduce in length when folded (as shown between figure 3 and 4).  Brinker’s first and second sides are those near item# 5.
A first fold line is seen to be provided on the sheet a distance inwardly from the first side (see the fold 6).  The fold is seen to extend between the first and second edge.  As shown in figure 3, there is a goods receiving surface on the upper surface of the sheet between the first side and the first fold line; and the rest of the sheet extends between the first fold line and the second side.  
The goods receiving surface as shown in figures 3-4 is seen to be free of folds and obstructions between the first side and the first fold line and between the first edge and the second edge.  Brinker teaches an ovenable aluminum baking substrate and therefore, the goods receiving surface is seen to be adapted to receive one or more uncooked edible goods thereon for shipping (see paragraphs 1, 4-6, 9).  There is no positive recitation of foods on the substrate and the sheet must only be capable of being shipped (i.e. transported) in some manner.
Brinker teaches the goods-receiving surface is of the first length (extending between the two opposing edges) and is of a second width measured between the first side and the first fold line.  Brinker’s sheet is seen to be in a folded condition (see paragraph 5, 6, 8) for shipping and as shown in figures 3-4, a rest of the sheet is folded about the first fold line and under the goods receiving surface.  Brinker also teaches that the two parts 2a, 2b are congruent on top of one another (see paragraph 16) thus clearly suggesting that in the folded condition, the two portions lie one on top of another.
Further regarding the limitation that “the rest of the sheet is under the goods receiving surface,” it is noted that Brinker teaches an end-wall such that it could be construed that the claim might differ from Brinker in that the rest of the sheet is under the goods receiving surface.  
However, while Brinker might teach upwardly extending sidewalls, Brinker also teaches that the bent up end portions are only preferred and thus need not be present (see at least paragraph 7 - “It is preferably proposed that the outer edges of the baking tray parts are each bent up to form a longitudinal wall…”).  Nonetheless, Schneider evidences baking sheets (see column 1, lines 50-57) where the cooking substrate need 
Claim 24 differs from the above combination in specifically reciting, “one or more markings are provided at discrete, spaced apart locations on the upper surface of the sheet, wherein each of the one or more markings is adapted to indicate where to position an individual serving of one of the one or more uncooked edible goods after moving the sheet to the unfolded condition after shipping and prior to baking of the one or more uncooked edible goods.”
It is noted however, that the only positive structure recited are that the upper surface of the sheet comprises markings and that the markings “should” be usable by one of ordinary skill in the art for placement of a product.  This reads on any type of marking.
In any case, Perkins teaches baking sheets, and is thus similar to Brinker; and where the baking sheet comprises markings so as to be able to selectively place food thereon (see at least, the abstract).  To thus modify the Brinker/Schneider combination, and to provide markings on the baking sheet, on an upper surface thereof would have been obvious to one having ordinary skill in the art, for the purpose of providing designations for food placement.
Regarding claims 18 and 21, as shown in figures 3-4, Brinker teaches a z-shaped fold and therefore, teaches the rest of the sheet including a second fold line 
Regarding claim 34, it is noted that Brinker teaches a second fold line provided on the rest of the sheet in a location between the first fold line and the second side (see figure 3, the fold at 2b).  The combination is seen to suggest the structure implied by, “wherein when the sheet is moved to the folded condition, a portion of the rest of the sheet is folded about the second fold line and extends in a direction moving away from the first side and towards the first fold line” as already discussed above.  That is, the structure implied by the above limitation is a z-shaped fold which has been taught by Brinker.

Claims 26, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 24 above, which relies on Brinker (DE 102009024734) as the primary reference, and in further view Radley (US 20130202750). 
Regarding claim 26, the combination as applied to claim 24 above teaches a baking substrate having food products thereon.  Both Brinker and Schneider further teach foods on the tray.  Schneider suggests foods on the uppermost portion of the tray (see figure 2); and Brinker suggests food on any of the tray parts (see at least, paragraph 5 - “at least two parts which, in the packed state, lie one above the other and 
Claim 26 differs in specifically reciting, “one or more detents of food-grade adhesive provided only on the goods receiving surface adapted, wherein each of the one or more detents of food-grade adhesive is adapted to secure one of the one or more uncooked edible goods to the goods-receiving surface when the sheet is in the folded condition, and wherein the food-grade adhesive is applied prior to placing the one or more uncooked edible goods on the foods-receiving surface.”  
It is initially noted that since the claim is directed to a product, the claim is only limited by the structure implied by any recited processing steps.  In this regard, the structure implied by the claim is the presence of food grade adhesive on the goods receiving surface. 
It is noted however, that Radley teaches providing an adhesive to keep the food products retained on the baking substrate (see paragraph 74); where adhesives such as egg-wash or sugar based adhesives would obviously have been food-grade adhesives.  As Radley teaches discrete food pieces, it would have been obvious for the sugar-based adhesives to be placed discretely so as to keep one (or more) individual food portions secured onto the baking sheet.  Like Brinker and Schneider, Radley is also directed to a baking sheet having food thereon.  As Brinker already teaches foods can be placed on a goods-receiving surface in a packaged configuration (see paragraph 9 and 16), to thus modify the combination to also include a food-grade adhesive on the goods-receiving surface would have been obvious to one having ordinary skill in the art for the purpose of keeping the food products secured onto the goods-receiving surface.   
Regarding claim 27, it is noted that the claim repeats the structure recited in claims 24 together with the structure recited in claim 26.  As such, claim 27 is rejected for the reasons discussed above with respect to claim 26.
Regarding claim 29, Brinker teaches edible bakery goods (see paragraph 1 “baked goods for baking”).  The combination applied to claim 27 teaches the adhesive is a food-grade adhesive, as discussed above with respect to claim 26 and the Radley reference.

Claims 28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claims 27 and 24, respectively, above, and in further view of Applicant’s Admission of the prior art Barilla (GB 1094667) and Patterson (US 20140103049).
Claim 28 differs from the combination applied to claim 27 in specifically reciting, “a shipping box defining an interior cavity of the first length and the second width, wherein the sheet in the folded condition with the one or more goods retained on the goods-receiving surface by the detents of adhesive is received into the interior cavity of the shipping box, and wherein a lid for the shipping box is moved to a closed position to prevent the one or more goods and the sheet from being removed from the interior cavity.”
It is noted that both Brinker and Schneider desire to use the baking sheet to package bakeable edible goods thereon.  Nonetheless, Applicant’s admission of the prior art, as shown in figure 1B, item 30, further evidences placing a baking sheet within a shipping box having a lid that is closed for securing the contents within a shipping box.  
Regarding the particulars of the dimensions of the shipping box, it is noted that as Barilla teaches that the purpose of the box is to ship the food together with a baking sheet that has been folded to reduce its size for shipping.  Brinker similarly teaches reducing the packaging size for shipping and sale, and where the user would subsequently expand the baking sheet.  Therefore, it is not seen that the specific length and width of the shipping box would have predicated patentability to the claimed package, as such a modification would have been an obvious to one having ordinary skill in the art, as matter of design for minimizing the size of the package for shipping purposes.  
Regarding claim 33, in view of Brinker the combination teaches that the sheet is in the folded condition and the rest of the sheet is free of the one or more edible goods.  In view of Applicant’s Admission of the prior art, Barilla and Patteron, the combination the sheet is received in the interior cavity of the box.

Claims 31, 32, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 24 above, and in further view of Gomez (US 20070272088), Zemel (US D618957) and Barilla (GB 1094667).
Regarding claim 31, it is noted that in view of Schneider it would have been obvious to one having ordinary skill in the art to have a continuously planar baking sheet without sidewalls.  Because Brinker already teaches a “z-fold” and in view of Schneider, it would have been obvious to one having ordinary skill in the art that the use of Schneider’s sheet, which would exclude sidewalls would have resulted in no part of the rest of the sheet extending outwardly beyond the first fold line in a direction moving away from the first side and toward the second side.
If it could have been construed that this was not the case, then it is noted that Gomez teaches folding a baking substrate, where no portion of the sheet extends outwardly beyond the first fold line (see figure 3 and 16).  That is, Gomez’s baking sheet tucks completely underneath itself.  Zemel also teaches a cooking sheet where the folded portion does not extend beyond the bounds of the fold (see the figures). Barilla further evidences a folded structure (see figure 8) where no portion of the underlying folds extends beyond the bounds of the folded structure as shown.
To thus modify the combination and to ensure that no part of the rest of the sheet extends outwardly beyond the first fold line in a direction moving away from the first side and toward the second side would thus have been obvious to one having ordinary skill in the art, for the purpose of providing a reduced foot print for packaging of the baking sheet.  Such a modification would have been advantageous for keeping the sheet neatly 
Claim 32 is further rejected for the reasons already discussed above with respect to claim 31 and in view of Gomez and Zemel.
Regarding claim 35, in view of the combination applied to claim 34, and in further view of Gomez and Zemel the combination teaches the second fold line being vertically aligned with the first side; and also teaches the second side vertically aligned with the first fold line, as recited in claim 36.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 29 above, and in further view of Shewey (US 3329511) and Ryan (US 20140270576).
Regarding claim 40, it is noted that the claim does not positively recite edible goods on the goods receiving surface.  Additionally, the claim appears to contradict claim 27 from which it ultimately depends because claim 27 requires for “a rest of the sheet” to be folded beneath the goods receiving surface.
In any case, it is noted that Brinker is seen to suggest a first and second region (see item 5) where a first region is between the first side and the first fold line and a second region is between the second fold line and the second side, and where both of said regions are seen to be capable of being folded so as to cover an edible good when an edible good has been placed on the goods receiving surface.  
If it could have been construed that this was not the case, then it is noted that Shewey teaches a baking sheet that can further cover foods to be baked, via first (figure .  

Claim 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Brinker (DE 102009024734) in view of Shewey (US 3329511), Ryan (US 20140270576) and Radley (US 20130202750).
Regarding claim 37, it is noted that Brinker teaches a sheet that is movable between an unfolded condition and a folded condition, and having a first and second edge and a first and second side; and in an unfolded condition, the sheet has a first length and a first width, as already discussed in the rejections above.  
As shown in figure 4, item 6, Brinker teaches a first fold line distanced inwardly from the first side and extending between the first and second edge.  Brinker also teaches a second fold line (the other item# 6) distanced inwardly from the second side (see the item#5), and wherein the second fold extends between the first and second edge.  
The sheet shown in figure 4 also has a goods receiving surface provided by an upper surface of the sheet and that extends between the first and second fold line and 
The goods receiving surface is of the first length measured from the first and second edges (where the edges are perpendicular to the sides #5) and is of a second width between the fold lines 6.
In the folded condition the sheet is seen to be folded about the first and second fold lines (6) relative to the goods receiving surface such that the sheet in the folded condition is of the first length and second width.
Claim 37 differs in specifically reciting one or more detents of food-grade adhesive arranged in a pre-determined pattern only on the goods-receiving surface, where the goods receiving surface is between the two fold lines.
However, Brinker is not seen to be limiting regarding the folding configuration (see figures 1-4) and Brinker’s concept is directed to folding a baking sheet so as to reduce the space required by the sheet while in a packaged state, while being able to expand the sheet for preparing foods thereon (see paragraph 6).  Brinker also teaches at least two baking tray parts which can carry baked goods (see paragraph 5) thus suggesting baked goods lying between the two fold lines of the figure 3-4 embodiment.  
In any case, it is further noted that, Shewey teaches a baking sheet that can further cover foods to be baked and where, similar to Brinker, the sheet can be unfolded to be used as a receptacle for baking the contents therein (see column 2, lines 15-21).  The goods receiving surface is seen to be between a first and second fold line (see the folds at the end of part “D”) and with a rest of the sheet being folded about said two fold 
Furthermore, Radley teaches providing an adhesive to keep the food products retained on the baking substrate (see paragraph 74); where adhesives such as egg-wash or sugar based adhesives would obviously have been food-grade adhesives.  As Radley teaches discrete food pieces, it would have been obvious for the sugar-based adhesives to be placed discretely so as to keep one (or more) individual food portions secured onto the baking sheet.  Like Brinker, Shewey and Ryan, Radley is also directed to a baking sheet having food thereon.  In view of Shewey and Ryan, the combination teaches bakeable foods can be placed on a goods-receiving surface in a packaged configuration and between the two fold lines.  Therefore, to thus modify the combination to also include a food-grade adhesive only the goods-receiving surface would have been obvious to one having ordinary skill in the art for the purpose of keeping the food products secured onto the goods-receiving surface while in the packaged configuration.   
Regarding claim 39, in view of Brinker, Shewey and Ryan, the combination teaches the sheet being a baking substrate and the package including one or more uncooked edible bakery goods that are on the goods receiving surface.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claims 37, above, and in further view of Applicant’s Admission of the prior art Barilla (GB 1094667) and Patterson (US 20140103049).
Claim 38 differs from the combination applied to claim 37 in specifically reciting, “a shipping box; wherein the shipping box has an interior cavity of the first length and the second width, and wherein the sheet in the folded condition is received into the interior cavity of the box, and a lid is engaged with the shipping box to close off access to the interior cavity and thereby to the sheet in the folded condition.”  
It is noted that both Brinker and Schneider desire to use the baking sheet to package
Regarding the particulars of the dimensions of the shipping box, it is noted that as Barilla teaches that the purpose of the box is to ship the food together with a baking sheet that has been folded to reduce its size for shipping.  Brinker similarly teaches reducing the packaging size for shipping and sale, and where the user would subsequently expand the baking sheet.  Therefore, it is not seen that the specific length and width of the shipping box would have predicated patentability to the claimed package, as such a modification would have been an obvious to one having ordinary skill in the art, as matter of design for minimizing the size of the package for shipping purposes.  

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Brinker (DE 102009024734) in view of Applicant’s Admission of the prior art, Barilla (GB 1094667) and Patterson (US 20140103049).
Brinker is taken as already discussed above with respect to claim 24 and 27.  Regarding claims 41-43, Brinker teaches a sheet of baking substrate movable between a first flat and second folded condition, and returnable to the first flat condition.  Brinker’s sheet is adapted to retain bakery products thereon.  While not specific to a shipping box, Applicant’s Admission of the prior art, Barilla and Patterson have been relied on as already discussed above to teach the use of a shipping box for protecting the contents during shipment.  
Regarding a baking tray, Applicant’s Admission of the prior art teaches remote baking (see figure 1C - which shows baking at another location after a shipping step as shown in figure 1B, item 34).  Patterson also teaches a baking tray at a remote location .

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 41 above, which relies on Brinker (DE 102009024734) as the primary reference and in further view of Radley (US 20130202750).
Regarding claim 42, the claim differs from the combination in specifically reciting one or more detents of food-grade adhesive to a goods-receiving surface. 
However, Radley has been incorporated herein as already discussed above with respect to claim 26 to teach teaches adhesive for securing the contents to the sheet in the folded condition.   
To modify Brinker and to include detents of adhesive would thus have been obvious to one having ordinary skill in the art for the purpose of securing edible goods to the goods receiving surface.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 41 above, which relies on Brinker (DE 102009024734) as the primary reference and in further view of Perkins (GB 2220346).
Claim 43 differs from the combination applied to claim 41 in specifically reciting, “one or more markings are provided at discrete, spaced apart locations on the upper surface of the sheet, wherein each of the one or more markings is adapted to indicate where to position an individual serving of one of the one or more uncooked edible goods after moving the sheet to the unfolded condition after shipping and prior to baking of the one or more uncooked edible goods.”
Nonetheless, Perkins teaches baking sheets, and is thus similar to Brinker; and where the baking sheet comprises markings so as to be able to selectively place food thereon (see at least, the abstract).  To thus modify the combination applied to claim 41, and to provide markings on the baking sheet, on an upper surface thereof would have been obvious to one having ordinary skill in the art, for the purpose of providing designations for food placement.

Claim 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (US 20140270576) in view of Radley (US 20130202750).
Regarding claim 37, Ryan teaches a sheet that is movable between a folded and unfolded condition (see figure 3-5), wherein the sheet has a first and second edge (figure 4, item 416, 418) a first and second side (442, 432); and wherein the sheet when unfolded is of a length measured from the first to the second edge, and a first width measured from the first to the second side.  Ryan further teaches a first fold line (414) inwardly from a first side; and a second fold line (figure 4, item 412) inwardly from the second side and spaced from the first fold.  Both first and second folds extend between the first and second edge.  
There is a good-receiving surface 410 provided by an upper surface of the sheet, and which extends between the two fold lines (412, 414), and is planar and continuous and adapted to receive goods thereon.
The goods-receiving surface is of the first length and is of a second width between the two fold lines 412, 414.
Ryan further teaches the sheet is moved to the folded condition by folding a rest of the sheet (420 and 430) about the first (414) and second (412) fold lines.  Ryan also teaches that in a packaged, folded configuration the food is positioned on the goods receiving surface 410 and when unfolding the sheet, the foods are subsequently spread on the entirety of the unfolded baking sheet (see paragraph 69).
Claim 37 differs in specifically reciting one or more detents of food-grade adhesive arranged in a pre-determined pattern only on the goods-receiving surface, where the goods receiving surface is between the two fold lines.
However, Radley teaches providing an adhesive to keep the food products retained on the baking substrate (see paragraph 74); where adhesives such as egg-wash or sugar based adhesives would obviously have been food-grade adhesives.  As Radley teaches discrete food pieces, it would have been obvious for the sugar-based adhesives to be placed discretely so as to keep one (or more) individual food portions secured onto the baking sheet.  Like Ryan, Radley is also directed to a baking sheet having food thereon.  In view of Ryan, the combination teaches bakeable foods can be placed on a goods-receiving surface in a packaged configuration and between the two fold lines.  Therefore, to thus modify the combination to also include a food-grade adhesive only the goods-receiving surface would have been obvious to one having ordinary skill in the art for the purpose of keeping the food products secured onto the goods-receiving surface while in the packaged configuration.  Such a modification would have been obvious to one having 
Regarding claim 39, in view of Ryan, the combination teaches the sheet being a baking substrate and the package including one or more uncooked edible bakery goods that are on the goods receiving surface.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claims 37, above, which relies on Ryan (US 20140270576) as the primary reference, and in further view of Applicant’s Admission of the prior art Barilla (GB 1094667) and Patterson (US 20140103049).
Claim 38 differs from the combination applied to claim 37 in specifically reciting, “a shipping box; wherein the shipping box has an interior cavity of the first length and the second width, and wherein the sheet in the folded condition is received into the interior cavity of the box, and a lid is engaged with the shipping box to close off access to the interior cavity and thereby to the sheet in the folded condition.”  
Applicant’s admission of the prior art, as shown in figure 1B, item 30, further evidences placing a baking sheet within a shipping box having a lid that is closed for securing the contents within a shipping box.  Barilla further teaches a sheet of a baking substrate that is movable between an unfolded condition and a folded condition (see figure 1 and figure 8; page 1, lines 61-67; page 2, lines 46-63) and wherein the sheet in the folded condition, together with unbaked edible goods (see page 2, lines 55-63) are within a shipping box (figure 9, item 23), where the shipping box has an interior cavity that accommodates the folded shape of the baking sheet and has a lid (see the end 
To thus modify the Ryan/Radley combination and to position the sheet in the folded condition within a box would have been obvious to one having ordinary skill in the art, for the purpose of providing added protection to the contents during shipping and prior to use.
Regarding the particulars of the dimensions of the shipping box, it is noted that as Barilla teaches that the purpose of the box is to ship the food together with a baking sheet that has been folded to reduce its size for shipping.   Therefore, it is not seen that the specific length and width of the shipping box would have predicated patentability to the claimed package, as such a modification would have been an obvious to one having ordinary skill in the art, as matter of design for minimizing the size of the package for shipping purposes.  

Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US 20140103049) in view of Radley (US 20130202750).
 
However, Radley has been incorporated herein as already discussed above with respect to claim 26 to teach teaches adhesive for securing the contents to the sheet in the folded condition.   
To modify Patterson and to include detents of adhesive would thus have been obvious to one having ordinary skill in the art for the purpose of securing edible goods to the goods receiving surface so that they do not fall off the baking sheet.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US 20140103049) in view of Perkins (GB 2220346).
Claim 43 differs from Patterson as applied to claim 41 in specifically reciting, “one or more markings are provided at discrete, spaced apart locations on the upper surface of the sheet, wherein each of the one or more markings is adapted to indicate where to position an individual serving of one of the one or more uncooked edible goods after moving the sheet to the unfolded condition after shipping and prior to baking of the one or more uncooked edible goods.”
Nonetheless, Perkins teaches baking sheets, and is thus similar to Patterson; and where the baking sheet comprises markings so as to be able to selectively place food thereon (see at least, the abstract).  To thus modify the combination applied to claim 41, and to provide markings on the baking sheet, on an upper surface thereof would have been obvious to one having ordinary skill in the art, for the purpose of providing designations for food placement.  As the claim is directed to a “system” (i.e. a kit), and not the method of using the baking substrate, the claim does not exclude 

Response to Arguments
Applicant’s arguments directed to the rejections under 35 U.S.C. 102 have been considered but are moot in view of the new grounds of rejection presented in this Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792